—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered April 29, 1998, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to vacate respondents’ determination affirming petitioner’s termination from his position as a New York City police officer, unanimously affirmed, without costs.
The determination affirming the petitioner’s termination from his position as a police officer was not arbitrary and capricious, or an abuse of respondent Civil Service Commission’s broad discretion to determine the fitness of candidates for civil service employment (see, Civil Service Law § 50 [4]; Matter of Metzger v Nassau County Civ. Serv. Commn., 54 AD2d 565). Petitioner’s termination was based upon undisputed evidence, obtained pursuant to an investigation following petitioner’s appointment, that petitioner had committed fraud on his employment application to conceal his fraudulent use of a Social Security number not his own to obtain a second New York State driver’s license after his first license had been revoked. This evidence warranted his retroactive disqualification for employment as a New York City police officer on grounds of both fraud and unsatisfactory character (see, supra). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Rubin and Andrias, JJ.